Case 8:20-cv-01683-TPB-PDB Document 14 Filed 10/26/20 Page 1 of 2 PageID 34




                            United States District Court
                             Middle District of Florida
                                 Tampa Division

JAMES L. DUCKWORTH, JR.,

             Plaintiff,

v.                                                         NO. 8:20-cv-1683-T-60PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.



                                       Order

      In this action challenging the Commissioner of Social Security’s denial of
James Duckworth, Jr.’s, application for benefits, the Commissioner moves to stay the
case for ninety days or until the Social Security Administration (“SSA”) can prepare
the transcript of the agency record. Doc. 13. Duckworth has no opposition. Doc. 13 at
3.

      In a denial-of-benefits action, as part of the Commissioner’s answer, the
Commissioner must “file a certified copy of the transcript of the record including the
evidence upon which the findings and decision complained of are based.” 42 U.S.C.
§ 405(g).

      The Commissioner explains the Office of Appellate Operations in Virginia
compiles the transcript for each case, and the novel coronavirus pandemic and
resulting transition to remote work, combined with a substantial increase in filings,
has “significantly impacted” operations. Doc. 13 at 1–2.
Case 8:20-cv-01683-TPB-PDB Document 14 Filed 10/26/20 Page 2 of 2 PageID 35




      Because there is no opposition and the Commissioner presents good cause, the
Court grants the motion, Doc. 13, and stays the action through January 20, 2021, or
until the SSA can prepare the transcript of the agency record, whichever is sooner.
The clerk is directed to administratively close the file for the duration of the stay.

      Ordered in Jacksonville, Florida, on October 26, 2020.




c:    Counsel of record




                                           2
